Atkinson, J.
Where the only evidence of the service of a bill of exceptions consisted of an acknowledgment thereon in these words: “Due and legal service of the within and foregoing bill of exceptions acknowledged, copy and all other and further notice and service waived,” signed by counsel for the defendant in error after the expiration of more than ten days from the date upon which the bill of exceptions was certified, the service was too late, and a motion to dismiss the writ of error must be sustained. Moss v. Burch, 99 Ga. 94 (24 S. E. 865).

Writ of error dismissed.


All the Justices concur.